—Motion to disbar and cross motion to hold proceedings in abeyance are unanimously granted to the extent of referring this matter to the Departmental Disciplinary Committee for the First Judicial Department for a hearing at which, inter alia, the panel would better be able to evaluate the experts’ opinions, as indicated in the order of this court; and respondent’s suspension is continued until this matter is resolved, and until the further order of this court. Concur—Kupferman, J. P., Ross, Kassal, Rosenberger and Ellerin, JJ.